Citation Nr: 0021000	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 364	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision by the RO in 
Indianapolis, Indiana, which, among other things, denied 
service connection for a back condition.  The veteran 
submitted a notice of disagreement in January 1999, and the 
RO issued him a statement of the case in February 1999.  The 
matter was transferred to the jurisdiction of the RO in 
Huntington, West Virginia, later that same month, and the 
veteran's substantive appeal was received in March 1999.

In December 1999, the veteran had a video-conference hearing 
before the undersigned Acting Member of the Board.  See 
38 U.S.C.A. § 7107(c), (e) (West Supp. 2000); 38 C.F.R. 
§§ 20.700(e), 20.707 (1999).  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  During service, the veteran had multiple parachute jumps.  
He also had surgery in service involving the administration 
of spinal anesthesia.

2.  The veteran has a current back disorder; x-rays of his 
low back have been interpreted to reveal degenerative disc 
space narrowing at L1-2, L2-3, and L3-4, a right-sided 
unilateral pars defect at L5, and degenerative arthritic 
changes.

3.  Medical opinion evidence has been received which 
indicates that the veteran's current back problems could be 
service-related.



CONCLUSION OF LAW

The claim of service connection for a back disorder is well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for a back disorder.  He maintains that his current 
difficulties can be attributed to multiple parachute jumps 
and/or the administration of spinal anesthesia in service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The third element may in some cases be established 
by the use of statutory presumptions.  See 38 U.S.C.A. § 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for a back disorder is well grounded.  The 
record shows that the veteran had multiple parachute jumps 
during service, and that he had surgery in service involving 
the administration of spinal anesthesia.  VA x-rays of his 
low back in May 1997 were interpreted to reveal degenerative 
disc space narrowing at L1-2, L2-3, and L3-4, a right-sided 
unilateral pars defect at L5, and degenerative arthritic 
changes, and the record contains an opinion from a private 
physician, J. Brookins Taylor, M.D., dated in April 1997, 
indicating that the veteran's current back problems could be 
service-related.  Under the circumstances, it is the Board's 
conclusion that the requirements for a well-grounded claim 
have been satisfied.  Consequently, to this extent, the 
appeal is granted.


ORDER

The claim of service connection for a back disorder is well 
grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claim is well grounded.  Because the claim is well grounded, 
VA has a duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that the etiological opinion 
from Dr. Taylor, while sufficient to make the veteran's claim 
well grounded, does not provide an adequate basis for a grant 
of service connection.  This is true because Dr. Taylor did 
not provide any rationale for his opinion, because he offered 
no discussion or analysis of the fact that the veteran 
injured his back many years after service, in June 1979, 
while working, and because there is no indication that he 
reviewed all of the evidence pertaining to the veteran's 
complete medical and military history prior to offering his 
opinion on the matter.

The Board also notes that the record contains an unfavorable 
VA opinion, contained in the report of a May 1997 examination 
conducted for compensation purposes.  There, the examiner 
stated, "I see no connection whatsoever between the back 
pain and the spinal anesthetic."  That etiological opinion 
is likewise inadequate, however, and for similar reasons; 
namely, because the examiner provided no rationale for his 
opinion, because he did not discuss the veteran's history of 
multiple parachute jumps in service, or the role of 
intervening injury in 1979, and because there is no 
indication that he reviewed the veteran's complete medical 
and military history prior to offering his opinion on the 
matter.

The Board further notes that not all of the evidence 
pertinent to the veteran's claim has been obtained for 
review.  The record does not presently contain any report of 
Dr. Taylor's examination of the veteran on April 9, 1997, 
referred to in Dr. Taylor's letter of that same date, or a 
copy of a June 6, 1998, letter from Dr. Taylor, referred to 
by the veteran's representative during the December 1999 
video-conference hearing.  Neither does the record contain 
any treatment reports from the VA Medical Center (VAMC) in 
Fort Wayne, Indiana, where the veteran has testified he 
received treatment for his back; a complete set of his 
service personnel records, showing the dates and duration of 
his assignment to Airborne units; or any information 
pertaining to whether he may have filed a workmen's 
compensation claim in connection with the work-related injury 
in 1979.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Normally, in such a case, 
the examiner should review the available medical records 
prior to rendering his or her opinion as to the etiology of 
the disorder in question.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); VAOPGCPREC 20-95 (July 14, 1995).  
Because Dr. Taylor's opinion is unsatisfactory in this 
regard, because the only VA opinion on the matter is also 
unsatisfactory, and because not all of the evidence pertinent 
to the veteran's claim has been procured, a remand is 
required.  38 C.F.R. §§ 3.326, 19.9 (1999).

On remand, the RO should undertake efforts to obtain a 
complete set of clinical records from Dr. Taylor, including 
copies of any records of his examination of the veteran on 
April 9, 1997, and a copy of the letter from Dr. Taylor dated 
June 6, 1998.  The RO should also afford Dr. Taylor the 
opportunity to provide a further explanation of the factual 
basis for his April 1997 etiological opinion.  The RO should, 
in addition, obtain a complete set of the veteran's service 
personnel records, and a complete set of all pertinent VA 
treatment records from the VAMC in Fort Wayne, Indiana.  
Finally, the RO should ask the veteran for information 
regarding any workmen's compensation claim he may have filed 
in connection with the injury of his back at work in June 
1979, and should contact the state workmen's compensation 
agency in West Virginia for purposes of obtaining 
documentation of any such claim.  Then, after all the 
evidentiary development has been completed, the RO should 
have the veteran scheduled for an examination for purposes of 
obtaining an opinion, based on the entire record, as to 
whether his currently shown back disorder is in any way 
related to active military service.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his back that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should undertake efforts to obtain a 
complete set of clinical records from 
Dr. Taylor, including copies of any 
records of his examination of the 
veteran on April 9, 1997, referred to in 
Dr. Taylor's letter of that same date, 
and a copy of a June 6, 1998, letter 
from Dr. Taylor, referred to by the 
veteran's representative during the 
December 1999 video-conference hearing.  
The RO should also make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including all pertinent records of 
treatment from the VAMC in Fort Wayne, 
Indiana.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  The RO should also ask the veteran 
to provide the RO with information as to 
whether he filed a workmen's 
compensation claim in connection with 
the injury of his back at work in June 
1979.  The RO should request the veteran 
to affirmatively indicate whether he 
filed any such claim, and should ask him 
to provide the RO with copies of any 
documents pertaining to such claim, if 
one was filed.  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

3.  The RO should contact Dr. Taylor and 
afford him the opportunity to provide a 
further explanation of the factual basis 
for his April 1997 etiological opinion.  
Dr. Taylor should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

4.  The RO should contact the National 
Personnel Records Center and request a 
complete copy of the veteran's service 
personnel record, to include his duties 
and assignments, in order to determine 
the amount of time he spent on Airborne 
status.  The evidence received should be 
associated with the claims folder.

5.  The RO should contact the state 
workmen's compensation agency in West 
Virginia and request that the agency 
conduct a search of its records to 
ascertain whether the veteran filed a 
workmen's compensation claim in 
connection with the injury of his back 
at work in June 1979.  The RO should 
request the agency to affirmatively 
indicate whether or not a claim was 
filed by the veteran, and should ask the 
agency to provide copies of any 
documents pertaining to the disposition 
of such claim.  The evidence received 
should be associated with the claims 
folder.

6.  After all of the above development 
has been completed, the RO should 
schedule the veteran for an orthopedic 
examination.  The examining physician 
should review the claims folder, 
including a copy of this remand, examine 
the veteran, and offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a current back 
disorder that can be attributed to 
active military service.  The examiner 
should specifically note, and comment 
upon, the veteran's history of multiple 
parachute jumps in service, the surgery 
in service involving the administration 
of spinal anesthesia, the intervening 
work injury in 1979, and the opinion(s) 
offered by the veteran's private 
physician, Dr. Taylor.  A complete 
rationale for all opinions should be 
provided.

7.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for a back disorder.  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals

 



